Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/9/22.  Claims 1,3,8-9,11-12,14 and 20 are amended.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barron ( 20120288588) in view of Kindelspire ( 2018/0199591)
For claim 1, Barron discloses a food composition comprising starch, at least 40% hemp protein and non-hemp protein.  In one suitable formulation, the composition comprises cereal having brown rice isolate in an amount of 1-12g/50g serving, yellow pea protein isolate of 3-15g/50s and hemp protein isolate in amount 3-15g/50g.  This gives a combination of 84% protein. For claim 2, the food composition in Barron comprises the same protein, thus, it is obviously inherent that the density is reduce.  Example 1 shows formulation of 23 gram brown rice flour, 2 g rice protein isolate, 8 g yellow protein isolate, 8 g hemp protein isolate, 4 g oat fiber and 1 g vitamin mix.  For claims 4-6, Barron discloses the fat is reduced to less below 1% in the hemp protein and the concentration of protein ranges from about 50-90% or greater.  Barron does not disclose that the protein contain water and it is a powder; thus, it is obvious the water is within the range claimed.  For claim 7, Barron discloses that one example of non-hemp protein is yellow pea proein which is a 85% concentrated protein source.  For claim 8, Barron discloses non-hemp protein source including pea protein, rice protein.  For claim 9, Barron discloses pea protein.  For claim 13, Barron does not disclose adding gluten; thus, the composition does not contain gluten.
	For claim 14, Barron discloses a method of preparing an expanded food composition.  The method comprises the steps of preparing a dough comprising starch, at least 40% of hemp and non-hemps protein and extruding the dough to form an expanded food composition.  For claim 15, Barron discloses drying the expanded composition.  For claims 18-19, Barron discloses the fat is reduced to less below 1% in the hemp protein and the concentration of protein ranges from about 50-90% or greater.  Barron does not disclose that the protein contain water and it is a powder; thus, it is obvious the water is within the range claimed.  For claim 20, Barron discloses the non-hemp protein includes pea protein, rice protein.
	( see paragraphs 0009-0010,0043-0066,0079,0087,0089,0092,0093)
	Barron does not specifically disclose less than 10% total fat as in claims 1,14,3, the exact percent of starch as in claims 1 3, and 18,the water content as in claims 10, 16 and the density as in claims 11-12,17.
	Kindelspire discloses expanded food products containing starch, zein protein and non-zein protein and method of making the products.  Kindelspire discloses the bulk density of a food product can vary as desired depending on the type of food product and the desired crunchiness and crispiness of the finished food.  The bulk density is generally below .25 or below .2, eg below .18 etc.. grams/ml.    Fat may be added in any useful amount, typically an amount that does not exceed about 10%. The presence of low levels of fat has been found to allow for an improved expansion ration and improved ( reduced) bulk density in food product.  The expanded food product is dried to have a water content that is sufficiently low to exhibit crisp or frangible mechanical properties and to be self-supporting.  Water can be  present in a dried food in the range of about 1-7%.  ( see paragraphs 0020,0022,0025,0028,0029,0033,0035,0061,0067)
	Both Barron and Kindelspire are directed to expanded food products comprising starch and combination of different protein.  It would have been obvious to one skilled in the art to follow the guideline of Kindelspire for the percent of total fat to obtain an optimum product as taught in Kindelspire.   It would have been obvious to vary the amount of starch depending on the texture and taste wanted. Example 1 in Barron discloses a composition comprising 23g brown rice flour, 2g rice protein isolate, 8g yellow pea protein isolate, 8g hemp protein isolate, 4 g oat fiber and 1 g vitamin/mineral mix.  The percent of brown rice flour in the composition is 50%.  A look up of the nutrition of brown rice flour in an internet search shows that brown rice flour comprises 76.5 grams of carbohydrate/100 grams of flour ( the nutrition fact sheet is attached to the office action to show the approximate calculation).  Of the carbohydrate, .7 grams is sugar and 4.5 gram fiber; thus, the remaining carbohydrate of 71.3 g/100g of starch.  Thus, the amount of starch in the Barron is about 35% (71.3/100 X 50%) which is closed to the amount claimed.  There would be variation in the exact percent of starch as the variety of brown rice can vary.  The position taken is that it would have been obvious to vary the amount of starch depending on the taste and texture desired because the starch serves as the bulking agent.   It would have been obvious to one skilled in the art to follow the guideline of Kindelspire on the density and adjust depending on the degree  crunchiness and crispiness desired.  It would have been obvious to dry the product to the water content disclosed in Kindelspire to obtain a shelf stable product with desired textural feel.
Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive.
In the response, applicant states that the office alleges that it would have been obvious to use the amount of starch taught by Kindelspire in the composition of Barron.  This statement does not reflect the position taken in the rejection.  There is no statement in the rejection to use the amount of starch taught by Kindelspire in the composition of Barron.  The Kindelspire reference is relied upon for the guideline of the percent of fat and density.  It is stated in the rejection that the amount of starch in an expanded product can vary as shown in Kindelspire.  The position taken is that it would have been obvious to vary the amount of starch depending on the texture and taste wanted.  It’s not stated to use the amount of starch disclosed in Kindelspire in the composition of Barron.  Example 1 in Barron discloses a composition comprising 23g brown rice flour, 2g rice protein isolate, 8g yellow pea protein isolate, 8g hemp protein isolate, 4 g oat fiber and 1 g vitamin/mineral mix.  The percent of brown rice flour in the composition is 50%.  A look up of the nutrition of brown rice flour in an internet search shows that brown rice flour comprises 76.5 grams of carbohydrate/100 grams of flour( the nutritional fact sheet is attached to show the approximate calculation).  Of the carbohydrate, .7 grams is sugar and 4.5 gram fiber; thus, the remaining carbohydrate of 71.3 g/100g of starch.  Thus, the amount of starch in the Barron is about 35% (71.3/100 X 50%) which is closed to the amount claimed.  There would be variation in the exact percent of starch as the variety of brown rice can vary.  The position taken is that it would have been obvious to vary the amount of starch depending on the taste and texture desired because the starch serves as the bulking agent.  It is not stated to use the amount of starch in Kindelspire in the Barron composition.  Applicant points to the disclosure in paragraph 0021 and 0022 for the discussion of incorporation of zein protein and that Barron discloses a much higher concentration of non-zein protein.  The dough composition of Kindelspire is specific to the inclusion of zein protein.  However, the Kindelspire reference is not relied upon for the disclosure of protein.  The expectation of success is clearly found in Barron as Barron discloses a composition comprising protein and starch and the composition is extruded to form an expanded product.  Barron clearly discloses in paragraph 0092, “ heat and/or pressure is applied within the extruder and the emergin ribbon expands as it emerges into a lower pressure environment.  Applicant further argues that the claims are amended to recite 5-35% starch and that one skilled in the art would not have been motivated to reduce the amount of starch in Kindelspire.  There is no position taken to reduce the amount of starch in Kindelspire.  As explain above, the amount of starch in Barron is closed to the amount claimed.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 20, 2022
/LIEN T TRAN/              Primary Examiner, Art Unit 1793